 In the Matter of MERRILL-STEVENS DRY DOCK COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH AMERICANFEDERATION OF LABORIn the Matter of MERRILL-STEVENS DRY DOCK COMPANYandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATEDWITH AMERICAN FEDERATION OF LABORIn the Matter Of MERRILL-STEVENS DRY DOCK COMPANYandINTER-NATIONAL BROTHERHOOD of BOILERMAKERS,IRON SHIPBUILDERS ANDHELPERS OF AMERICA, AFFILIATED WITH AMERICAN FEDERATION OFLABORIn the Matter of MERRILL-STEVENS DRY DOCK COMPANYandINTER-NATIONAL BROTHERHOOD OF PAINTERS,PAPERHANGERS AND DECORA-TORS OF AMERICA,LOCAL UNION No. 365, AFFILIATED WITH AMERICANFEDERATION OF LABORCases Nos. R-803 to R-3806 inclusive.Decided September20, 1941Jurisdiction:boat maintenance and repair industry.Investigation and Certification of Representatives:existence of questions: re-fusal of Company to grant exclusive recognition ; elections necessary.Units Appropriate for Collective Bargaining:separate craft units comprising:(1)machinists,machinists' helpers and apprentices, pipe fitters, and elec-trician and machinist, excluding plumbers and tinsmiths, riggers, and ma-chinists' foreman ; (2) carpenters, carpenters' helpers, caulkers, and riggers,excluding carpenters' foreman; (3) electricians and helpers, excluding elec-trical foreman ; and (4) welders, welders and helpers, welder and blacksmith,blacksmiths, and machinists' helpers working as welders' helpers.Messrs.Evans, Mershon & Sawyer,byMr. R. B. ColeandMr.A. M. Bal f e,of Miami, Fla., for the Company.Mr. J. F. Anderson,ofWashington, D. C., andMr. H. C. Summers,of Nashville, Tenn., for the I. A. M.Mr. William W. Stanton,ofMiami, Fla., for the Carpenters.Mr. E. G. Marshall,of Miami, Fla., for the Boilermakers.Mr. Fred Hatcher,ofMiami, Fla., andMr. A. E! Lip ford,ofBirmingham, Ala., for the I. B. E. W.Mr. Harry Cooper,of counsel to the Board.35 N. L. R. B., No. 133.5S70 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 16, 1941, International Association of Machinists,affili-ated with American Federation of Labor, herein called the I. A. M.,filed with the Regional Director for the Fifteenth Region (NewOrleans,Louisiana) -a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofMerrill-Stevens Dry Dock Company, Miami, Florida, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On June 19, 1941,United Brotherhood of Carpenters and Joiners of America, hereincalled the Carpenters, International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America, herein called the Boiler-makers, and International Brotherhood of Painters, Paperhangersand Decorators of America, Local Union No. 365, herein called thePainters, labor organizations affiliated with the American Federationof Labor, each filed a similar petition.On July 12, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and, acting pursuant to Article III, Section 10 (c)(2), of said Rules and Regulation, ordered that the cases be con-solidated.On July 17, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the I. A. M.,the Carpenters, the Boilermakers,' and the Painters.Pursuant tonotice, a hearing was held on July 25, 1941, at Miami, Florida, beforeCharles A. Kyle, the Trial Examiner duly designated by the ChiefTrialExaminer.At the hearing International Brotherhood ofElectricalWorkers, Local Union No. 349, affiliated with AmericanFederation of Labor, herein called the I. B. E. W., filed a petition forinvestigation and certification' of representatives and intervened inthe proceeding.The Company, the I. A. AT., the Carpenters, theBoilermakers, and the I. B. E. W. were represented by counsel orofficial representatives and participated in the hearing.During thecourse of the hearing, the Carpenters' official representative, in be-half of the Painters, requested leave to withdraw the Painters' petition.The Trial Examiner referred this request to the Board°for a ruling MERRILL-STEVENS DRY DOCK COMPANY589thereon.The request is hereby granted.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made a number of rulingson motions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMerrill-Stevens Dry Dock Company is a corporation whose officeand place of business is located at Miami, Florida.The Company isengaged in the repair and maintenance of small boats up to 200feet in length.During its last fiscal year the Company purchasedoutside the State of Florida materials having a total purchase valuebetween $50,000 and $75,000.Certain of these materials, namely,lumber, steel, brass, copper, lead, zinc, linseed oil, turpentine, cotton,and oakum, having an approximate purchase value of $9,000, consti-tuted about 90 per cent of such materials used by the Company.TheCompany operates tugboats which are used in commerce betweenMiami and the Bahama Islands. The Company admits that it, isengaged in commerce within the meaning of the Act.The Companyemploys between 180 and 200 employees.H. THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists,United Brotherhood ofCarpenters and Joiners of America, International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, and Inter-national Brotherhood of Electrical Workers, Local Union No. 349,are labor organizations affiliated with the American Federation ofLabor, admitting employees of the Company to membership.III.THE QUESTIONSCONCERNINGREPRESENTATIONIn June 1941 the I. A. M. undertook the organization of the Com-pany's employees without regard to craft divisions.On June 7 and 9it requested of the Company recognition as exclusive bargainingrepresentative of the employees.The Company refused to grantsuch recognition.Thereafter the I. A. M. sought only to representmachinists, and each of the organizations involved herein filed apetition, seeking to represent the employees within their respectivejurisdictions.From a statement of the Regional Director introducedin evidence, and from a statement of the TrialExaminer made at 590DECISIONS OF NATIONALLABOR RELATIONS BOARDthe hearing, it appears that each of the labor organizations representsa substantial number of employees in the units hereinafter found to beappropriate for the purposes of collective bargaining.'We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON. COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween a foreign country and a State, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE APPROPRIATE UNITSThe Company operates two repair yards which are on opposite sidesof a river, and a storage yard.The employees are all hired at themain yard but are employed interchangeably at either of the repairyards or storage yard or on shipboard.There has been no bargain-' ing by the Company in the past with any labor organization. TheCompany contends that all of its employees except supervisory andclerical employees constitute the appropriate bargaining unit.Theunions assert that separate craft units of employees within theirrespective jurisdictions, as noted below, are appropriate for the'The-statement of the Regional Director indicates that there were submitted to him bythe I.A M 44signed authorization cards,dated between June 1 and 7, 1941, all ofwhich appeared,to bear genuine original signatures.Forty-three of the 44 signatures werethe names of persons listed on the Company's June 6 pay roll,and 22 of the 44 signatureswere the names of persons listed on the Company's June 20 pay roll.The June 6 pay rollindicates that there were as of that date 115 employees in the unit which the I. A. M.contends is appropriate,and the pay roll of July 23 indicates that there were as of thatdate approximately 75 employees in such unit.The Carpenters submitted 11 signed authorization cards dated between June 1 and 7, 1941,bearing apparently genuine original signatures.Ten of these signatures are the namesof persons listed on the June 6 pay roll;six are the names of persons listed on the June 20pay roll.The June 6 pay roll indicates that there were as of that date about 47 em-ployees, and the July 23 pay roll indicates that there were as of that date about 55employees in the unit claimed by the CarpentersThe Boilermakers submitted a petition dated June 21, 1941, purporting to authorizethat organization to represent the 19 signatories thereto.The 19 signatures were ap-parently genuine and original,and 5 of them were the names of persons listed on theJune 20 pay roll.The June 20 and July 23 pay rolls indicate that there were on eachof those dates about 22 employees in the unit claimed by the Boilermakers.At the hearing the I.B. E. W. submitted 17 authorization cards, the signatures to whichappeared to be genuine and originalFifteen of the signatures were the names of personslisted on the June 6 pay roll ; 11 of the signatures were the names of persons listed onthe June 20 pay roll.The Company's June 6, June 20, and July 23 pay rolls indicatethat there were as of those dates approsim'ately 10, 9, and 6 employees,respectively, inthe unit claimed by the I. B. E. W. MERRILL-STEVENS DRY DOCK COMPANY591purposes of collective bargaining.There do not appear to be anyconflicting jurisdictional claims among the craft unions.In viewof the present state of self-organization of the Company's employeesalong craft lines, the absence of a history of collective bargaining,and the other circumstances noted herein, we find that the craft unitsare at this time appropriate for the purposes of collective bargaining.The I. A. M. requests a unit composed of machinists, machinists'helpers and apprentices, pipe fitters, and an employee classified aselectrician and machinist. It appears that,the work of the two pipefitters in the Company's employ is closely allied with that of themachinists, and that a representative of the pipe fitters' local unionagreed that the pipe fitters might be represented by the I. A. M.The employee classified as electrician and machinist appears to per-form more machinists' work than electricians' work.The I. A. M.and the Company agree on the exclusion from the I. A. M. unit ofplumbers and tinsmiths, riggers,2 and machinists' foreman.We find that machinists, machinists' helpers and apprentices, pipefitters, and electrician and machinist, excluding plumbers and tin-smiths, riggers, and machinists' foreman, constitute a unit appro-priate for the purposes of collective bargaining.The Carpenters requests a unit consisting of carpenters, carpenters'helpers, caulkers, riggers ,3 and carpenters' foreman.The carpentersare engaged in making repairs on hulls and superstructures, whilethe caulkers drive cotton and oakum into seams to make the hulls ofthe boats tight.The carpenters' foreman has the authority to hireand discharge employees.The Company stipulated that he might beincluded in the Carpenters' unit.However, since he is a major su-pervisory employee, we shall exclude him from the Carpenters' unit.4We find that carpenters, carpenters' helpers, caulkers, and riggers,excluding carpenters' foreman, constitute a unit appropriate forthe purposes of collective bargaining.The I. B. E. W. requests a unit composed of electricians and help-ers, excluding the electrical foreman.The Company did not stateits position regarding the electrical foreman, and the record doesnot disclose his duties or authority.He will be excluded' from theI.B. E. W. unit.z See footnote 3By the term rigger,the Carpenters refers to ship carpenters engaged in making andinstalling spars, booms,and masts of wood. It appears that the Company does notpresently employ any of this type of worker,but the Carpenters wishes to include anywho may be hired before the election is heldThe four riggers employed by the Companyare engaged in splicing wire.Apparently none of the organizations involved herein claimsjurisdiction over them'Matter of James E. Stark CompanyandUpholsterer's International Union of NorthAmerica, LocalNo 255, 33 N. L R B 1076. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that electricians and helpers, excluding electrical fore-man, constitute a unit appropriate for the purposes of collectivebargaining.The Boilermakers requests a unit consisting of employees classifiedas welders, welders and helpers, welder and blacksmith, and black-smiths.Apparently all these employees have been engaged in boiler-makers' work.There appears to be some question regarding theclassification of certain employees listed on the Company's pay rollasmachinists' helpers.5The Boilermakers' representative testifiedthat, although these employees are listed as machinists' helpers, theyare at the present time working as welders' helpers and should beincluded in the Boilermakers' unit.This testimony is not disputed,and apparently the 1. A. M. does not contest the inclusion in theBoilermakers' unit, of machinists' helpers working as welders'helpers.We shall include such employees in the Boilermakers' unit.'We find that welders, welders and helpers, welder and blacksmith,blacksmiths, and machinists' helpers working as welders' helpers,constituteaunitappropriate for the purposes of collectivebargaining.We further find that the foregoing units will insure to the em-ployees of the Company the full benefit of their ,right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.We shall direct that those eligible to votein the elections shall be those employees in the appropriate unitswho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to such limita-tions and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Merrill-Stevens Dry Dock Company,Miami, Florida, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act."Namely, John Pope, Philip Young, John R. Young,and Robert Wylie.6 The record indicates that helpers from time to time are transferred from one kind ofcraft work to another,and that other employees listed as helpers are not accuratelyclassified on the Company'spay roll.We find that the nature of work performed byhelpers on the eligibility date shall determine the craft unit in which they shall vote. MERRILL-STEVENS DRY DOCK COMPANY5932.Machinists,machinists' helpers and apprentices, pipe fitters,and electrician and machinist, employed by the Company, excludingplumbers and tinsmiths, riggers, and machinists' foreman, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Carpenters, carpenters' helpers, caulkers, and riggers, employedby the Company, excluding carpenters' foreman, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.Electricians and helpers employed by the Company, excludingelectrical foreman, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.Welders, welders and helpers, welder and blacksmith, blacksmiths,and machinists' helpers working as welders' helpers, employed by theCompany, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9. (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Merrill-Stevens Dry Dock Company, Miami, Florida, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in each of the four followinggroups who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause :1.Machinists, machinists' helpers and apprentices, pipe fitters, andelectrician and machinist, excluding plumbers and tinsmiths, riggers,and machinists' foreman, to determine whether or not they desire tobe represented for purposes of collective bargaining by InternationalAssociation of Machinists, affiliated with American Federation ofLabor ; 594DECISIONS OF-NATIONAL LABOR RELATIONS BOARD2.Carpenters,carpenters'helpers, caulkers,and riggers,excludingcarpenters'foreman,to determine whether or not they desire to berepresented for purposes of collective bargainingby UnitedBrother-hood of Carpenters and Joiners of America, affiliated with AmericanFederation of Labor;3.Electricians and helpers,excluding electrical foreman, to deter-mine whether or not they desire to be represented for purposes of col-lective bargaining by International Brotherhood of ElectricalWorkers,Local Union No. 349, affiliated with American Federation of Labor;and4.Welders,welders and helpers, welder and blacksmith, black-smiths, and machinists'helpers working as welders' helpers, to deter-mine whether or not they desire to be represented for purposes ofcollective bargaining by International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America,affiliated with AmericanFederation of Labor.